--------------------------------------------------------------------------------

Exhibit 10.7


EXECUTION COPY


 
DATED 7 SEPTEMBER 2009
 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.


and


DEUTSCHE BANK AG, LONDON BRANCH

as Dealer Manager





--------------------------------------------------------------------------------

 
DEALER MANAGER AGREEMENT
 

--------------------------------------------------------------------------------







 
 

--------------------------------------------------------------------------------

 


CONTENTS
           
Clause
    Page          
1.
 
Interpretation
 
1
           
2.
 
Definitions
 
1
           
3.
 
Authorisation
 
2
           
4.
 
Appointment of the Dealer Manager in respect of the Offer
 
2
           
5.
 
Compensation
 
4
           
6.
 
Representations and Warranties of the Purchaser
 
5
           
7.
 
Agreements
 
8
           
8.
 
Conditions to the Obligations of the Dealer Manager and Termination Rights
 
9
           
9.
 
Indemnification
 
10
           
10.
 
Non-Disclosure
 
11
           
11.
 
Survival
 
11
           
12.
 
Notices
 
11
           
13.
 
Entire Agreement
 
12
           
14.
 
Successors
 
12
           
15.
 
Assignment
 
12
           
16.
 
Governing Law
 
12
           
17.
 
Partial Invalidity
 
12
           
18.
 
Miscellaneous
 
13

 
SCHEDULE 1
Conditions Precedent Documentation
14

 
 
 

--------------------------------------------------------------------------------

 


THIS AGREEMENT is made on 7 September 2009


BETWEEN:


(1)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (the "Purchaser"); and



(2)
DEUTSCHE BANK AG, LONDON BRANCH ("Deutsche Bank", which expression shall, for
the purposes of this Agreement, include any affiliate of Deutsche Bank AG,
London Branch) (the "Dealer Manager");



both collectively referred to as the "Parties".


WHEREAS:


(A)
The Purchaser has, in a tender offer memorandum dated 7 September 2009 (the
"Offer to Purchase"), invited holders of the outstanding EUR 245 million 8.25%
Notes due May 2012 (the "Notes") to tender such Notes for purchase for cash by
the Purchaser on the terms and conditions set out in the Offer to Purchase (the
" Offer").



IT IS AGREED as follows:


1.
INTERPRETATION



Unless the contrary is stated, terms and expressions defined in the Offer to
Purchase shall have the same meanings in this Agreement.  Any reference in this
Agreement to a clause, sub-clause or schedule is, unless otherwise stated, to a
clause or sub-clause of or schedule to this Agreement.


2.
DEFINITIONS



The terms which follow, when used in this Agreement, shall have the meanings
indicated.


"affiliate" has the meaning given to it in Rule 405 under the Securities Act, as
amended;


"Agreements" means this Agreement and the Tender Agency Agreement;


"Business Day" means, for all purposes other than payments, any day (other than
a Saturday, a Sunday, or a public holiday) on which commercial banks and foreign
exchange markets are open for business in London and for payment, any day (other
than a Saturday, a Sunday, or a public holiday) on which commercial banks and
foreign exchange markets are open for business in London;


"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended;


"Loss" means any liability, damages, cost, loss or expense (including, without
limitation, legal fees, costs and expenses) except for punitive and
consequential damages (being loss of goodwill, opportunity or profit);


 
 

--------------------------------------------------------------------------------

 


"Offer Materials" means the documentation that the Purchaser has prepared or
approved in connection with the Offer, including each of:


 
(a)
the Offer to Purchase and any information incorporated by reference therein on
the Launch Date but not including any subsequent revision, supplement or
amendment to, or incorporation of information in, the Offer to Purchase;



 
(b)
any amendments or supplements to the Offer to Purchase, as so amended or
supplemented, including any information incorporated by reference in the Offer
to Purchase by way of such amendments or supplements, in each case as at the
date of such amendments or supplements;



 
(c)
any announcement previously approved by the Purchaser relating to the Offer made
(i) by the issue of a press release to a Notifying News Service and/or (ii) by
the delivery of a notice (including a "DACE" Notice) to the Clearing Systems for
communication to Direct Participants, and/or obtainable from the Tender Agent;
and



 
(d)
such other announcements, press releases, notices, advertisements, information
and/or written material as may be prepared or previously approved by the
Purchaser for distribution and/or use in connection with the Offer;



"person" means any individual, company, corporation, firm, partnership, joint
venture, association, organisation, state or agency of a state or other entity,
whether or not having separate legal personality;


"Relevant Party" means the Dealer Manager and its affiliates, directors,
officers, employees, agents or controlling persons (within the meaning of
section 15 of the Securities Act and section 20 of the Exchange Act);


"Securities Act" means the U.S. Securities Act of 1933, as amended;


"Tender Agency Agreement" means the tender agency agreement between the
Purchaser and the Tender Agent dated 7 September 2009; and


"Tender Agent" means Deutsche Bank AG, London Branch.


3.
AUTHORISATION



The Purchaser confirms it has:


 
3.1.1
authorised the Dealer Manager to act on its behalf in connection with the Offer
and in accordance with this Agreement; and



 
3.1.2
prepared and approved the Offer Materials and authorises the Dealer Manager to
use the Offer Materials in connection with the Offer and make market
announcements in relation to the Offer.



4.
APPOINTMENT OF THE DEALER MANAGER IN RESPECT OF THE OFFER



4.1
The Purchaser agrees that the Dealer Manager and its affiliates will act as
dealer manager in connection with the Offer and that the Purchaser will not
appoint any other person in connection with the Offer to carry out the services
specified in this Agreement.  The Purchaser authorises the Dealer Manager to act
on its behalf in connection with the Offer.



 
 

--------------------------------------------------------------------------------

 


4.2
The Dealer Manager accepts its appointment as dealer manager in connection with
the Offer, and agrees (to the extent permitted by applicable law) to perform the
following services in connection with the Offer:



 
4.2.1
to use its reasonable endeavours to identify eligible Noteholders and to present
the Offer to them on behalf of the Purchaser (including making copies of the
Offer Materials available to eligible Noteholders).  It is agreed that the
Purchaser has given full authority to the Dealer Manager to identify Noteholders
by such means as the Dealer Manager considers necessary or desirable;



 
4.2.2
to make its employees available at all reasonable times to answer queries from,
and provide additional information to, Noteholders in connection with the Offer;



 
4.2.3
to provide assistance as and when requested by the Purchaser in relation to any
decision to extend, re-open, amend, waive any condition of or terminate the
Offer;



 
4.2.4
to communicate with the Tender Agent with respect to matters relating to the
Offer;



 
4.2.5
to make or arrange for the making of such announcements on behalf of the
Purchaser as are agreed between the Parties in connection with the Offer; and



 
4.2.6
to provide such other advice and assistance and undertake such other duties
(including, but not limited to, those duties specifically ascribed to the Dealer
Manager in the Offer Materials) in connection with the Offer that the Purchaser
may reasonably request and as agreed in writing between the Parties from time to
time.



4.3
The Dealer Manager may, in its sole discretion, continue to own or dispose of,
in any manner it may elect, any Notes it may beneficially own at the date of
this Agreement or acquire after such date, in any such case subject to
applicable law and, in particular, the Dealer Manager has no obligation to the
Purchaser pursuant to this Agreement, or otherwise, in respect of Notes
beneficially owned by it to tender or refrain from tendering such Notes in the
Offer, provided, however, that the Dealer Manager has  not taken, directly or
indirectly, any action designed to cause or to result in, or that has
constituted or might reasonably be expected to constitute, the manipulation of
the price of any security to facilitate the Offer.



4.4
The Purchaser agrees that, from the date of this Agreement, it will not (unless
required to do so by applicable law or regulation) file or publish any material
(including any announcement, press release, notice, advertisement or similar
information) in connection with the Offer or that uses the name of the Dealer
Manager or refers to the Dealer Manager or its relationship with the Purchaser
in connection with the Offer, without the Dealer Manager's prior written consent
or, as the case may be, the Dealer Manager's prior written consent to the form
of such reference, which consent, in each case, shall not be unreasonably
withheld or delayed.



 
 

--------------------------------------------------------------------------------

 


4.5
The Purchaser agrees that neither the Dealer Manager nor any of its affiliates
shall have any liability to the Purchaser or any other person for any Loss
arising from any act or omission on the part of any broker or dealer in
securities (a "Dealer"), bank or trust company, or any other person in
connection with the Offer, and neither the Dealer Manager nor any of its
affiliates shall be liable for any Loss arising from its own acts or omissions
in performing its obligations as dealer manager under this Agreement or
otherwise in connection with the Offer, except to the extent that any such Loss
is finally judicially determined to have resulted from the bad faith, gross
negligence or wilful misconduct of or by the Dealer Manager or its affiliates,
as applicable.



4.6
No Dealer, bank or trust company soliciting or obtaining tenders of Notes in the
Offer is to be deemed to be acting as the Dealer Manager's agent or the agent of
the Purchaser or any of its affiliates, and the Dealer Manager, as dealer
manager in connection with the Offer, is not to be deemed the agent of any
Dealer, bank or trust company or the agent or fiduciary of the Purchaser or any
of its affiliates, equity holders, creditors or of any other person.  In acting
in accordance with the terms of this Agreement, the Dealer Manager shall not be
acting, and shall not be deemed for any purpose to act, as a partner or joint
venturer of or a member of a syndicate or group with the Purchaser or any of its
affiliates in connection with the Offer, any purchase of the Notes or otherwise,
and neither the Purchaser nor its affiliates shall be deemed to act as agent of
the Dealer Manager.  The Purchaser shall have sole authority for the acceptance
or rejection of any and all tenders of Notes in the Offer.



5.
COMPENSATION



5.1
Fee: The Purchaser will pay to the Dealer Manager in respect of the services
provided by the Dealer Manager hereunder (i) a fixed fee of €200,000, plus (ii)
if the aggregate principal amount of the Notes purchased pursuant to the Offer
(the “Accepted Principal Amount”) exceeds €30,000,000, a fee equal to 0.5%
multiplied by the difference between the Accepted Principal Amount and
€30,000,000, which shall in aggregate be due and payable on the Settlement Date.



5.2
General Expenses: Whether or not Notes are offered for sale by holders or
accepted by the Purchaser, the Purchaser shall pay or cause to be paid to the
Dealer Manager:



 
5.2.1
all expenses reasonably incurred in the preparation, printing, mailing and
publishing of the Offer to Purchase, any Additional Materials, this Agreement
and any other materials and information relating to the Offer;



 
5.2.2
all advertising charges reasonably incurred in connection with the Offer;



 
5.2.3
all costs reasonably incurred in the publication of notices and other
communications with holders reasonably necessary in connection with the Offer;
and



 
 

--------------------------------------------------------------------------------

 


 
5.2.4
all other expenses reasonably incurred by the Dealer Manager in connection with
their acting as Dealer Manager including, without limitation, their reasonable
out of pocket expenses and fees and disbursements of their legal counsel(s),
plus value added tax (“VAT”), if any, and all other costs and expenses
incidental to the performance of their obligations hereunder and in connection
with the Offer, including those related to marketing conducted in connection
therewith.



5.3
Purchaser’s Expenses: The Purchaser shall be responsible for all of their own
fees, expenses and other costs incurred in connection with the Offer including,
without limitation, its own legal fees, the tender agent fees, any accounting
and auditors’ fees and expenses and any of the items referred to in Clause 5.2.



5.4
Payment: All payments under this Agreement shall be made in accordance with the
payment instructions of the Dealer Manager on the due date for payment or within
30 calendar days of the invoice, as the case may be. All amounts payable under
this Agreement are exclusive of VAT, sales and any similar taxes which may be
payable on those payments, which will be invoiced to, or otherwise payable by,
the Purchaser. All payments under this Agreement shall be made in full without
set-off, condition, restriction, counterclaim, deduction or withholding.



6.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER



The Purchaser hereby represents, warrants and agrees with the Dealer Manager, on
each of the date of this Agreement, the Launch Date (if other than the date
hereof), the Settlement Date and each day falling between the Launch Date and
the Settlement Date, as follows:


 
6.1.1
the Purchaser and each of its subsidiaries have been duly organized and are
validly existing and, where applicable, in good standing under the laws of their
respective jurisdictions of organization, are duly qualified to do business and,
where applicable, are in good standing in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties, financial
position, results of operations, shareholders’ equity, cashflow or prospects of
the Purchaser and its subsidiaries taken as a whole, or on the performance by
the Purchaser and its subsidiaries of its obligations under the Agreements (a
“Material Adverse Effect”);



 
6.1.2
assuming the Offer is made as contemplated to exclude persons in the United
States and the use of any US jurisdictional means and that the US securities
laws do not apply, the Purchaser is able lawfully to make and complete the Offer
and to execute and perform its obligations under the Agreements;



 
 

--------------------------------------------------------------------------------

 


 
6.1.3
the Purchaser has full right, power and authority to execute and deliver the
Agreements and any other agreement or instrument entered into with respect to
the Offer and to perform its obligations hereunder and thereunder; and all
action (corporate or other) required to be taken for the due and proper
authorization, execution and delivery of each of such Agreements or other
agreements or instruments and the consummation of the transactions contemplated
thereby has been duly and validly taken; and the Agreements constitute legal,
valid and binding obligations of the Purchaser, enforceable in accordance with
their respective terms subject to all applicable insolvency laws and other laws
affecting the rights of creditors generally, and subject, as to enforceability,
(i) to general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and (ii) with respect to the enforceability
of a judgment whether there is a treaty in force relating to the mutual
recognition of foreign judgments;



 
6.1.4
the authorization, execution, delivery and performance by the Purchaser of each
of the Agreements and compliance by the Purchaser with the terms thereof and the
consummation of the transactions contemplated by the Agreements will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Purchaser or any of its subsidiaries pursuant to, any indenture, mortgage, deed
of trust, loan agreement or other agreement or instrument to which the Purchaser
or any of its subsidiaries is a party or by which the Purchaser or any of its
subsidiaries is bound or to which any of the property or assets of the Purchaser
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Purchaser or any of its subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority;



 
6.1.5
no consent, approval, authorization, order, filing, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the
Purchaser of the Agreements and compliance by the Purchaser with the terms
thereof and the consummation of the transactions contemplated by the Agreements;



 
6.1.6
the Offer Materials contain all the information required to comply with
applicable laws and regulations, and comply with the requirements of the laws
and regulations of those jurisdictions in which (i) they are or will be
distributed by or on behalf of the Purchaser or (ii) solicitations of tenders
are or will be made pursuant to the Offer, and otherwise comply in all material
respects with such laws and regulations;



 
6.1.7
the Offer Materials, as of their respective dates and as of the expiration and
the closing of the Offer, did not and will not, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Purchaser makes no representation or
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to the Dealer Manager furnished to the
Purchaser in writing by such Dealer Manager expressly for use in the Offer
Materials.  No order or decree preventing the use of the Offer Materials, or any
order asserting that the transactions contemplated by this Agreement are subject
to the registration requirements of the Securities Act or any other securities
laws has been issued, and no proceeding for that purpose has commenced or is
pending or, to the knowledge of the Purchaser, is contemplated;



 
 

--------------------------------------------------------------------------------

 


 
6.1.8
the Purchaser has not paid or agreed to pay to any person any compensation for
the solicitation of tenders from Noteholders pursuant to the Offer (except as
contemplated by the Agreements);



 
6.1.9
neither the Purchaser nor any of its subsidiaries has taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of any security to
facilitate the Offer or encourage Noteholders to tender Notes in the Offer;



 
6.1.10
except as otherwise disclosed in the Offer Materials, no stamp, issuance,
transfer or other similar taxes or duties are payable by or on behalf of the
Initial Purchasers in Bermuda, The Netherlands Antilles and The Netherlands, the
United Kingdom or the United States or any political subdivision or taxing
authority thereof or therein in connection with the execution and delivery of
the Agreements and the consummation of the transactions contemplated hereby and
thereby;



 
6.1.11
except as described in the Offer Materials or available in the Purchaser’s
public filings, there are no legal, governmental or regulatory investigations,
actions, suits or proceedings pending to which the Purchaser or any of its
subsidiaries is or may be a party or to which any property of the Purchaser or
any of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Purchaser or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; and to the best
knowledge of the Purchaser no such investigations, actions, suits or proceedings
are threatened by any governmental or regulatory authority or by others;



 
6.1.12
no event has occurred or circumstances arisen that might (whether or not with
the giving of notice and/or the passage of time and/or the fulfilment of any
other requirement) constitute an event of default as described under the terms
and conditions of the Notes.



 
6.1.13
none of the Purchaser and any of its affiliates or subsidiaries is aware of any
fact or circumstance (other than as disclosed in the Offer Materials or
available in the Purchaser’s public filings) which, if made public, might
reasonably be expected to have a significant effect on the price or value of the
Notes or any other securities issued by the Purchaser; and



 
 

--------------------------------------------------------------------------------

 


 
6.1.14
provided the Purchaser consummates its offering of at least €150,000,000
principal amount of the Purchaser’s Senior Notes due 2016, the Purchaser has or
will have available funds, and is or will be authorised to use such funds under
applicable law, to pay the full Purchase Price for the Notes that it may become
committed to purchase pursuant to the Offer, and all related fees and expenses.



7.
AGREEMENTS



7.1
The Purchaser agrees with the Dealer Manager as follows:



 
7.1.1
it will, if necessary, produce such supplements to the Offer Materials as may be
required to ensure the accuracy of the representations, warranties and
agreements of the Purchaser under this Agreement;



 
7.1.2
it will furnish to the Dealer Manager, without charge, during the period
beginning on the Launch Date and continuing to, and including, the Settlement
Date, the Offer Materials (excluding any information incorporated by reference
therein that is available on or prior to the Launch Date) and any amendments and
supplements thereto;



 
7.1.3
it will not amend or supplement the Offer Materials without giving prior notice
to and consulting with the Dealer Manager;



 
7.1.4
it will not extend, re-open, amend, waive any condition of or terminate the
Offer without giving prior notice to and consulting with the Dealer Manager;



 
7.1.5
it will not directly or indirectly solicit any person in the United States to
tender into the offer or knowingly accept tenders from any person in or from the
United States;



 
7.1.6
it will, as any such taxes or duties become due and payable, bear and pay all
stamp, registration and other taxes and duties (other than income tax) which may
be payable upon or in connection with the Offer or the execution of the
Agreements; and



 
7.1.7
it will advise the Dealer Manager promptly of (i) the occurrence of any event,
or the discovery of any fact, the occurrence or existence of which would require
the making of any change to any Offer Materials then being used or would cause
any representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect, (ii) the issuance by any governmental or
regulatory authority of any comment or order or the taking of any other action
concerning the Offer and (iii) any material developments in connection with the
Offer, including, without limitation, the commencement of any legal proceedings
concerning the Offer.



7.2
The Purchaser acknowledges and agrees that the Dealer Manager (a) has been
retained solely to provide the services set forth in this Agreement; (b) may
perform the services contemplated by this Agreement in conjunction with its
affiliates, and any of its affiliates performing services under this Agreement
shall be entitled to the benefits and be subject to the terms of this Agreement;
(c) is a securities firm engaged in securities trading and brokerage activities
and providing investment banking and financial advisory services and, in the
ordinary course of business, the Dealer Manager and its affiliates may at any
time hold long or short positions, and may trade or otherwise effect
transactions, for its own account or the accounts of customers, in debt or
equity securities of the Purchaser, its affiliates or other entities that may be
involved in the transactions contemplated by this Agreement; and (d) is not an
adviser as to legal, tax, accounting or regulatory matters in any jurisdiction
and the Purchaser must consult with its own advisers concerning such matters and
will be responsible for making its own independent investigation and appraisal
of the transactions contemplated by this Agreement, and the Dealer Manager shall
have no responsibility or liability to the Purchaser with respect to any advice
given as to legal, tax, accounting or regulatory matters.



 
 

--------------------------------------------------------------------------------

 


7.3
The Purchaser acknowledges and agrees that:



 
7.3.1
the Dealer Manager has been retained pursuant to this Agreement solely to act as
dealer manager in connection with the Offer and that no fiduciary, advisory or
agency relationship exists between the Dealer Manager and the Purchaser or has
been created in respect of this Agreement, irrespective of whether the Dealer
Manager has advised or is advising the Purchaser on other matters; and



 
7.3.2
the Purchaser has been advised that the Dealer Manager and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Purchaser and that the Dealer Manager has no obligation
pursuant to this Agreement to disclose such interests and transactions to the
Purchaser by virtue of any fiduciary, advisory or agency relationship.



8.
CONDITIONS TO THE OBLIGATIONS OF THE DEALER MANAGER AND TERMINATION RIGHTS



8.1
The obligations of the Dealer Manager under this Agreement are at all times
subject to the conditions that:



 
8.1.1
all consents and approvals of any court, government department or other
regulatory body required by the Purchaser for or in connection with (i) the
execution of, or performance of the Purchaser's obligations under, the
Agreements and (ii) the making and completion of the Offer (including, without
limitation, the distribution of the Offer Materials), shall have been obtained
and be unconditional and remain in full force and effect;



 
8.1.2
before the Settlement Date, the Purchaser shall have delivered to the Dealer
Manager such further information, certificates and documents as the Dealer
Manager may reasonably request relating to the Offer or otherwise relating to
the matters contemplated hereby; and



 
8.1.3
the Purchaser shall have procured the delivery to the Dealer Manager on the date
of this Agreement the conditions precedent documentation contained in items 1
and 2 of Schedule 1 to this Agreement.



 
 

--------------------------------------------------------------------------------

 


 
8.2



 
8.2.1
If:



 
(a)
any of the conditions specified in this Clause 8 is not satisfied when and as
provided in this Agreement; or



 
(b)
any of the representations, warranties and agreements given or made by the
Purchaser set forth in this Agreement is untrue or is breached in any respect,



the Dealer Manager may (after prior consultation with the Purchaser, where
practicable) at, or any time prior to, the Settlement Date give a termination
notice to the Purchaser.


8.3
On the giving of a termination notice under Clause 8.2 at any time on or before
the Settlement Date, this Agreement shall terminate (subject to Clause 11) and
the Dealer Manager or the Purchaser shall be discharged from performance of its
obligations under this Agreement, provided, however, that the Dealer Manager
shall receive all fees and expenses payable under this Agreement which have
accrued to the date of such termination notice (provided, in the case of the
fees set out in Clause 5.1, the Tender Offer has settled).



8.4
In addition to the termination rights provided under Clause 8.2, this Agreement
shall terminate (subject to Clause 11) (i) on the Settlement Date, (ii) upon
written notice by the Purchaser to the Dealer Manager to terminate this
Agreement at any time in the event they decide not to proceed with the Offer or
(iii) upon the expiration, termination or withdrawal of the Offer and in each
case, the Purchaser and the Dealer Manager shall each be discharged from
performance of its obligations under this Agreement, provided, however, that the
Dealer Manager shall receive all fees and expenses payable under this Agreement
which have accrued to the date of such termination notice  (provided, in the
case of the fees set out in Clause 5.1, the Offer has settled).



9.
INDEMNIFICATION



9.1
The Purchaser undertakes and agrees with the Dealer Manager that, if the Dealer
Manager or any Relevant Party incurs any Loss arising out of, in connection with
or based upon:



 
9.1.1
any actual or alleged breach by the Purchaser of any of the terms of, or any of
the representations, warranties and/or undertakings given pursuant to, this
Agreement; or



 
9.1.2
any untrue or misleading (or allegedly untrue or misleading) statement by the
Purchaser in, or any omission (or alleged omission) from, the Offer to Purchase,



9.2
the Purchaser shall pay to the Dealer Manager on demand an amount equal to such
Loss. The Dealer Manager shall not settle any claim against it involving the
incurrence of any such Loss without the prior written consent of the Purchaser
(such consent not to be unreasonably withheld or delayed).  The Dealer Manager
shall not have any duty or other obligation, whether as fiduciary or trustee,
for any Relevant Party or otherwise, to recover such payment or to account to
any other person for any amounts paid to it under this Clause 9.2.



 
 

--------------------------------------------------------------------------------

 


10.
NON-DISCLOSURE



No Party to this Agreement shall disclose the provisions of this Agreement to
any other person (except to its legal, financial or other professional advisers)
without the prior written consent of the other Party, unless a Party reasonably
determines that the failure to make such disclosure would violate applicable law
or regulations or is required to be disclosed by applicable law or regulations
(including pursuant to any securities laws or listing requirements) in which
case that Party shall promptly notify the other Party of the proposed disclosure
and the reasons for such disclosure.


11.
SURVIVAL



11.1
The respective agreements, representations, warranties and indemnities of the
Purchaser and the Dealer Manager set forth in or made pursuant to this Agreement
shall continue in full force and effect and shall survive any termination of
this Agreement and the completion of the Offer, regardless of any investigation
made by or on behalf of the Purchaser or the Dealer Manager or any of them.



11.2
Clauses 5, 6, and 9 shall survive any termination of this Agreement.



12.
NOTICES



Any notice or notification in any form to be given to the Purchaser or the
Dealer Manager may be delivered in person or sent by facsimile addressed to:


If to the Purchaser:


Central European Media Enterprises Ltd.
c/o CME Development Corporation
52 Charles Street
London
W1J 5EU
United Kingdom


 
Facsimile number:
+44 (0)207 127 5801

 
Email:
Dan.Penn@cme-net.com

 
Attention of:
Daniel Penn, Esq.



with a copy to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022
United States


Attention of: Robert L. Kohl, Esq.


If to the Dealer Manager:


Deutsche Bank AG, London Branch
Winchester House
1 Great Winchester Street
London
EC2N 2DB
United Kingdom


 
Email:
liability.management@db.com

 
Telephone:
+44 207 545 8011

 
Attention of:
Liability Management Group



 
 

--------------------------------------------------------------------------------

 


Any such notice shall be in English and shall take effect, in the case of
delivery, at the time of delivery and, in the case of facsimile, at the time of
despatch.


13.
ENTIRE AGREEMENT



This Agreement contains the entire understanding of the Parties with respect to
the Dealer Manager acting as dealer manager for the Offer and supersedes all
previous agreements between the Parties relating to these transactions and may
not be modified or amended except by an agreement in writing executed by the
Parties.  Any provision of this Agreement may be waived if such waiver is in
writing and is signed by the Party against whom the waiver is to be effective.


14.
SUCCESSORS



This Agreement will inure to the benefit of and be binding upon the Parties and
their respective successors and no other person will have any right or
obligation hereunder.


15.
ASSIGNMENT



Neither the Dealer Manager nor the Purchaser may assign its rights or transfer
its obligations under this Agreement, in whole or in part, without the prior
written consent of the other Party.  In the absence of such written consent, any
purported assignment or transfer shall be void.


16.
GOVERNING LAW



This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts to be performed wholly within the
State of New York.  Each of the parties hereto waives any right to trial by jury
in any action, claim, suit or proceeding with respect to the Dealer Manager’s
engagement hereunder.  The parties hereto consent to the jurisdiction of the
courts of England and Wales located in London in any action or proceeding
related to this Agreement (except that a judgment obtained in such courts may be
enforced in any jurisdiction) and the Purchaser hereby appoints CME Development
Corporation, with the notice details specified in Clause 12 hereof, as its agent
for service of process hereunder. The provisions of this Clause 16 are intended
to be effective upon the execution of this Agreement without any further action
by the parties hereto and the introduction of a true copy of this Agreement into
evidence shall be conclusive and final evidence as to such matters.


17.
PARTIAL INVALIDITY



If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.


 
 

--------------------------------------------------------------------------------

 


18.
MISCELLANEOUS



18.1
Time shall be of the essence of this Agreement.



18.2
The heading to each clause is included for convenience only and shall not affect
the construction of this Agreement.



18.3
This Agreement may be executed in any number of counterparts, all of which,
taken together, shall constitute one and the same agreement and any party may
enter into this Agreement by executing a counterpart.



18.4
For the purposes of this Agreement, the Dealer Manager shall treat the Purchaser
as a professional client.



AS WITNESS the hands of the duly authorised representatives of the parties to
this Agreement the day and year first before written.
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURES

CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
     
By: /s/ Charles Frank
           
DEUTSCHE BANK AG, LONDON BRANCH
     
By: /s/ Camelia Robu
 
/s/ Matthias Russwurm

 
 

--------------------------------------------------------------------------------